IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TOWER ACCESS GROUP, LLC,                  : No. 338 WAL 2018
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
THE SOUTH UNION TOWNSHIP                  :
ZONING HEARING BOARD,                     :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of March, 2019, the Petition for Allowance of Appeal is

DENIED.